DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021, 09/16/2021 and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 2, it is unclear as to in what form that the configuration parameters of a cell is received by the wireless device.
 	Claims 2-9 are rejected for depending on claim 1.
 	In claim 10, line 2, it is unclear as to in what form that the configuration parameters of a cell is transmitted by the base station.
 	Claims 11-18 are rejected for depending on claim 10.

 	Claims 28-36 are rejected for substantially identical reasons as claims 10-18, except each claim is in an apparatus claim format.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, 19-25, 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 21-34 of U.S. Patent No. 10,887,939 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 1, by omitting the use of one or more radio resource control message, and interpreting the “first preamble received target power value” as the claimed “first preamble power parameter” and the “second preamble received target power value” as the claimed “second  preamble power parameter”, claim 1 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claim 1 of the instant application.
 	Regarding claims 2-7, by the same omission and interpretation as claim 1, claims 2-7 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claims 2-7 of the instant application.
 	Regarding claim 10, by omitting the use of one or more radio resource control message, and interpreting the “first preamble received target power value” as the claimed “first preamble 
 	Regarding claims 11-16, by the same omission and interpretation as claim 8, claims 9-14 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claims 11-16 of the instant application.
 	Regarding claim 19, by omitting the use of one or more radio resource control message, and interpreting the “first preamble received target power value” as the claimed “first preamble power parameter” and the “second preamble received target power value” as the claimed “second  preamble power parameter”, claim 21 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claim 19 of the instant application.
 	Regarding claims 20-25, by the same omission and interpretation as claim 21, claims 22-27 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claims 20-25 of the instant application.
 	Regarding claim 28, by omitting the use of one or more radio resource control message, and interpreting the “first preamble received target power value” as the claimed “first preamble power parameter” and the “second preamble received target power value” as the claimed “second  preamble power parameter”, claim 28 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claim 28 of the instant application.
 	Regarding claims 29-34, by the same omission and interpretation as claim 28, claims 29-34 of U.S. Patent No. 10,887,939 B2 is directed to substantially same invention as claims 29-34 of the instant application.
Claims 8, 17, 26 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 21 and 28 of U.S. Patent No. 10,887,939 B2 in view of Kim et al. in U.S. Patent No. 9,814,076 B2, hereinafter referred to as Kim.  
 	Regarding claim 8, by the same omission and interpretation as claim 1, and further incorporating the conventional feature of transmitting preamble for an initial access procedure in Kim (see abstract, col. 2, lines 1-11, 38-48), it would have been obvious to one of ordinary skill in the art to make claim 1 of U.S. Patent No. 10,887,939 B2 substantially same invention as claim 8 of the instant application.
 	Regarding claim 17, by the same omission and interpretation as claim 8, and further incorporating the conventional feature of transmitting preamble for an initial access procedure in Kim (see abstract, col. 2, lines 1-11, 38-48), it would have been obvious to one of ordinary skill in the art to make claim 8 of U.S. Patent No. 10,887,939 B2 substantially same invention as claim 17 of the instant application.
 	Regarding claim 26, by the same omission and interpretation as claim 21, and further incorporating the conventional feature of transmitting preamble for an initial access procedure in Kim (see abstract, col. 2, lines 1-11, 38-48), it would have been obvious to one of ordinary skill in the art to make claim 21 of U.S. Patent No. 10,887,939 B2 substantially same invention as claim 26 of the instant application.
 	Regarding claim 35, by the same omission and interpretation as claim 28, and further incorporating the conventional feature of transmitting preamble for an initial access procedure in Kim (see abstract, col. 2, lines 1-11, 38-48), it would have been obvious to one of ordinary skill in the art to make claim 28 of U.S. Patent No. 10,887,939 B2 substantially same invention as claim 35 of the instant application.
Allowable Subject Matter
Claims 9, 18, 27 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465